Citation Nr: 1508861	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-10 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for gallbladder.

2.  Whether new and material evidence was received to reopen a claim for service connection for calcified penis shaft thickening.

3.  Whether new and material evidence was received to reopen a claim for service connection for a right aortic arch.

4.  Entitlement to service connection for sleep apnea, claimed as being secondary to service-connected musculoskeletal disabilities.

5.  Entitlement to service connection for diabetes mellitus, claimed as being secondary to service-connected musculoskeletal disabilities.

6.  Entitlement to service connection for hypertension, claimed as being secondary to service-connected musculoskeletal disabilities.

7.  Entitlement to service connection for hiatal hernia with gastrectomy sleeve.

8.  Entitlement to service connection for reflux disease with gastrointestinal problems. 

9.  Entitlement to a compensable initial disability rating for left testicle varicocele.

10.  Entitlement to a compensable initial disability rating for sinusitis due to rhinitis.

11.  Entitlement to an increased disability rating for L5 spondylolysis with degenerative joint disease, rated currently as 20 percent disabling.

12.  Entitlement to an increased disability rating for left knee degenerative joint disease, status post total left knee arthroplasty, rated as 30 percent disabling from June 1, 2013.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 through November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2007 and in March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the January 2007 rating decision, the RO, among other issues, denied original claims for service connection for sleep apnea, diabetes mellitus, and hypertension, and granted service connection for a left testicle varicocele, effective August 29, 2005, with a noncompensable initial disability rating.  The Veteran has perfected a timely appeal challenging those denials and the initial disability rating assigned for left testicle varicocele.

In the March 2013 rating decision, the RO declined to reopen previous claims for service connection for gallbladder, calcified penis shaft thickening, and a right aortic arch; denied service connection for reflux disease with gastrointestinal problems and for hiatal hernia with gastrectomy sleeve; denied an increased disability rating for L5 spondylolysis with degenerative joint disease, rated as 20 percent disabling; granted a temporary total 100 percent disability rating for left knee degenerative joint disease, status-post total knee arthroplasty, effective from April 27, 2012, and a 30 percent disability rating, effective from June 1, 2013; and granted service connection for sinusitis due to rhinitis with a noncompensable initial disability rating.  The Veteran has also perfected a timely appeal in which he challenges those denials, the initial disability rating assigned for sinusitis with rhinitis, and the staged ratings assigned for his left knee disability.

In his March 2010 substantive appeal, the Veteran asked initially that a Travel Board hearing be scheduled in this matter; but withdrew that request in an August 2014 submission.  Neither the Veteran nor his appointed representative has made a renewed request for a hearing. 

The record indicates that the Veteran has executed several VA Forms 21-22, appointing various representatives to act on her behalf, over the course of this appeal.  Most recently, a VA Form 21-22 received in July 2014 appoints J. Michael Woods to act as the Veteran's representative.  The Board recognizes this most recent change in the Veteran's status of representation. 

The claims file in this case consists entirely of records being maintained electronically on VA's "Virtual VA" and "VBMS" filing systems.  This electronic file is simply an electronic facsimile of the Veteran's previous paper record.  All documents stored in this electronic claims file are reviewed and considered as part of the evidentiary record.

The issue of the Veteran's entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by an April 2014 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Concerning the issues of the Veteran's entitlement to service connection for sleep apnea, diabetes mellitus, and hypertension, and entitlement to a compensable initial disability rating for left varicocele, the record reflects that the Veteran was provided a Statement of the Case (SOC) as to those issues in December 2009.  Subsequently, the Veteran perfected his appeal as to those issues by filing a timely substantive appeal and provided volumes of additional evidence, consisting of multiple lay statements and VA and private treatment records for treatment received through December 2014.  Despite receipt of this additional and pertinent evidence, the Veteran was never provided a Supplemental Statement of the Case (SSOC) readjudicating the aforementioned issues in the context of the evidence received since the December 2009 SOC.

Under the regulations, the agency of original jurisdiction (AOJ) will furnish an appellant with an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  38 C.F.R. § 19.31(b)(1).  Accordingly, in view of the foregoing, the claims file should be returned to the AOJ so that the AOJ may review the claims file, readjudicate the issues listed above, and if the AOJ's findings remain adverse to the Veteran, provide him with an SSOC.

As noted, a March 2013 rating decision declined to reopen previous claims for service connection for gallbladder, calcified penis shaft thickening, and a right aortic arch; denied service connection for reflux disease with gastrointestinal problems and for hiatal hernia with gastrectomy sleeve; denied an increased disability rating for L5 spondylolysis with degenerative joint disease, rated as 20 percent disabling; granted a temporary total 100 percent disability rating for left knee degenerative joint disease, status-post total knee arthroplasty, effective from April 27, 2012, and a 30 percent disability rating, effective from June 1, 2013; and granted service connection for sinusitis with rhinitis with a noncompensable initial disability rating.  The record shows that the Veteran filed a timely Notice of Disagreement in which he challenged those denials as well as the ratings assigned for sinusitis with rhinitis and his left knee disorder; however, was never provided an SOC addressing those issues.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Here, where the Veteran has not yet been provided an SOC addressing the issues listed in the paragraph above, he has not yet had an opportunity to perfect his appeal as to those issues.  Under the circumstances, VA must provide the Veteran with an SOC pertaining to those issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed disabilities since December 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's requests to reopen previous claims for service connection for gallbladder, calcified penis shaft thickening, and a right aortic arch; his claims for service connection for reflux disease with gastrointestinal problems and for hiatal hernia with gastrectomy sleeve; an increased disability rating for L5 spondylolysis with degenerative joint disease, rated as 20 percent disabling; an increased disability rating for left knee degenerative joint disease, status post total left knee arthroplasty, rated as 30 percent disabling from June 1, 2013; and a compensable initial disability rating for sinusitis with rhinitis should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Statement of the Case and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning that issue.  38 C.F.R. § 20.302(b) (2014). 

2.  If, and only if, the Veteran perfects a timely appeal of any SOC issued, the issue should be returned to the Board for further appellate review.

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for sleep apnea, diabetes mellitus, and hypertension, and entitlement to a compensable initial disability rating for left varicocele.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided treatment for his claimed disabilities since December 2014.

4.  Perform any other additional development deemed necessary.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for sleep apnea, diabetes mellitus, and hypertension, and entitlement to a compensable initial disability rating for left varicocele should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






